UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF l934 Redfield Ventures Inc (Exact name of Registrant as specified in its charter) Nevada 333-183502 45-4380591 (State or jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 244 Fifth Ave Ste #1563 New York, NY 10001 (Address of principal executive offices) (212) 726-2184 (Registrant’s Telephone Number) Copy of all Communications to: Long Nguyen 4465 38th street San Diego, CA 92116 (212) 726-2184 Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-183502 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered: Common Shares, par value $0.001 per share INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered Redfield Ventures, Inc (the “Registrant”) hereby incorporates by reference the description of its $.001 par value common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No 333-183502), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) and declared effective on December 19, 2012 (the “Registration Statement”). Item 2. Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Incorporated herein by reference to Exhibit 3.1 to our Form S-1 effective on December 19, 2012 By Laws Incorporated herein by reference to Exhibit 3.2 to our Form S-1 effective on December 19, 2012 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Redfield Ventures, Inc Date: July 10, 2013 By: /s/ Long Nguyen Name: Long Nguyen Title: President and Chief Executive Officer 3
